Case 1:20-cv-01076-TSE-MSN Document 1-1 Filed 09/14/20 Page 1 of 1 PagelD# 16

JS 44 (Rev. 09/19)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS
Cathy Brentzel & Estate of Robert C. Hacker

DEFENDANTS

(b) County of Residence of First Listed Plaintiff Loudoun ;
(EXCEPT IN U.S. PLAINTIFF CASES)

NOTE

THE TRACT

(c) Attorneys (Firm Name, Address, and Telephone Number)
James R. Tate
TATE BYWATER
2740 Chain Bridge Rd, Vienna VA 22181, 703-938-5100

Attorneys (/f Known)

 

Fairfax Transfer and Storage, Inc.

County of Residence of First Listed Defendant

Fairfax

(IN U.S. PLAINTIFF CASES ONLY)

OF LAND INVOLVED.

IN LAND CONDEMNATION CASES, USE THE LOCATION OF

 

 

 

 

II]. BASIS OF JURISDICTION (Place an "X" in One Box Only) IIL. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
M1) U.S. Government 3. Federal Question PTF DEF PTF DEF
Plaintiff (US. Government Not a Party) Citizen of This State x 1 © 1 Incorporated or Principal Place ao4 4
of Business In This State
O 2. U.S. Government A 4 Diversity Citizen of Another State 2 O 2 Incorporated and Principal Place as: Es
Defendant (Indicate Citizenship of Parties in Hem [1 of Business In Another State
Citizen or Subject ofa 3 O 3 Foreign Nation go6 O06
Foreign Country
IV. NATURE OF SUIT (Ptace an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
L CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES |

 

(X 110 Insurance PERSONAL INJURY PERSONAL INJURY — |“ 625 Drug Related Seizure

(1 422 Appeal 28 USC 158
O 423 Withdrawal
28 USC 157

 

820 Copyrights

3 830 Patent

© 835 Patent - Abbreviated
New Drug Application

© 840 Trademark

 

SOCIAL SECURITY

 

 

 

1 861 HIA (1395ff)

O 862 Black Lung (923)

0 863 DIWC/DIWW (405(g))
O 864 SSID Title XVI

7 865 RSI (405(g))

FEDERAL TAX SUITS

 

0 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

 

1 120 Marine 0 310 Airplane O 365 Personal Injury - of Property 21 USC 881
7 130 Miller Act 0 315 Airplane Product Product Liability J 690 Other
7 140 Negotiable Instrument Liability 1 367 Health Care/
150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury
1 151 Medicare Act © 330 Federal Employers’ Product Liability
1 152 Recovery of Defaulted Liability 1 368 Asbestos Personal
Student Loans 340 Marine Injury Product
(Excludes Veterans) 345 Marine Product Liability
7 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR
of Veteran's Benefits 0 350 Motor Vehicle © 370 Other Fraud © 710 Fair Labor Standards
160 Stockholders’ Suits O 355 Motor Vehicle © 371 Truth in Lending Act
4 190 Other Contract Product Liability © 380 Other Personal 720 Labor/Management
1 195 Contract Product Liability | 360 Other Personal Property Damage Relations
4 196 Franchise Injury O 385 Property Damage 740 Railway Labor Act
© 362 Personal Injury - Product Liability C1 751 Family and Medical
Medical Malpractice Leave Act
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation
© 210 Land Condemnation 4 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement
O 220 Foreclosure © 441 Voting © 463 Alien Detainee Income Secunty Act
© 230 Rent Lease & Ejectment © 442 Employment J 510 Motions to Vacate
1 240 Torts to Land © 443 Housing/ Sentence
© 245 Tort Product Liability Accommodations © 530 General
290 All Other Real Property © 445 Amer. w/Disabilities -]( 535 Death Penalty IMMIGRATION
Employment Other: 0 462 Naturalization Application
© 446 Amer. w/Disabilities -] 540 Mandamus & Other [1 465 Other Immigration
Other O 550 Civil Rights Actions
© 448 Education 1 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

0 375 False Claims Act

O 376 Qui Tam (31 USC
3729(a))

1 400 State Reapportionment

410 Antitrust

O 430 Banks and Banking

450 Commerce

O 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit
(15 USC 1681 or 1692)

1 485 Telephone Consumer
Protection Act

490 Cable/Sat TV

850 Secunties/Commodities/
Exchange

4 890 Other Statutory Actions

& 891 Agricultural Acts

4 893 Environmental Matters

1 895 Freedom of Information

Act
896 Arbitration
899 Administrative Procedure
Act/Review or Appeal of

ou

Agency Decision
950 Constitutionality of
State Statutes

Qo

 

V. ORIGIN (Ptace an “x” in One Box Only)

a 12 Removed trom Oo 3
State Court

Remanded from
Appellate Court

Original

Proceeding Reopened

49 U.S.C. § 14706

4 Reinstated or 1 5 Transferred from
Another District
(specify)

Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless div ersity):

O 6 Multidistrict
Litigation -
Transfer

O 8 Multidistrict
Litigation -
Direct File

 

VIL. CAUSE OF ACTION

Brief description of cause .
Damage and loss to household goods by interstate mover

 

 

 

 

 

 

VII. REQUESTED IN O CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint
COMPLAINT: UNDER RULE 23, F.R.Cv.P 11,983,500.00 JURY DEMAND: ves No
VIII. RELATED CASE(S)  _ \
IF ANY (Seer lesiructiony) JUDGE T.S. Ellis} Ill and Micha |S. Nachmanoff DOCKET NUMBER 1:20-cv-01055
DATE SIGN ORE RL
09/14/2020 fo Wt oe CAE.
FOR OFFICE USE ONLY 7 | 7

RECEIPT # AMOUNT APPLYING IFP JUDGE

MAG. JUDGE
